     Case 2:20-cv-00148-DPM-JTR Document 25 Filed 04/16/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

ADAM LANE                                                                PLAINTIFF
ADC #155843

V.                        No. 2:20-CV-00148-DPM-JTR

GAYLON LAY,
Warden, EARU, et al.                                                 DEFENDANTS

                                      ORDER

      Defendants have filed a Motion to Stay Discovery and Dispositive Motions

Deadline (Doc. 23) until there is a final ruling on their Motion for Summary

Judgment on the issue of exhaustion. Doc. 16. For good cause shown, the Motion is

GRANTED. The discovery and dispositive motions deadlines in the Court’s October

5, 2020 Scheduling Order (Doc. 15) are VACATED. Discovery in this case is stayed

as to all parties. If any claims survive summary judgment on the issue of exhaustion,

the Court will lift the stay on discovery and issue a Revised Scheduling Order setting

new discovery and dispositive motion deadlines.



      DATED this 16th day of April, 2021.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
